AGREEMENT EFFECTIVE OCTOBER 24, 2004 THRU OCTOBER 23, 2007

PHARMACEUTICAL FORMULATIONS INC.

AND

LOCAL 522 AFFILIATED WITH

INTERNATIONAL BROTHERHOOD OF TEAMSTERS

TABLE OF CONTENTS

ARTIlCLE PAGE


1.
2.
3.
4.
5.
6.
7.
8.
9.
9A.
10.
11.
12.
13.
14.
14B.
14C.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25. RECOGNITION AND UNION SHOP
NEW EMPLOYEES
SENIORITY
JOB POSTING
STEWARDS
BASIC CREW
DISCHARGE AND WARNINGS
HOURS
WAGES
GENERAL INCREASES
CLASSIFICATIONS AND TITLES
HOLIDAYS
VACATIONS
ANNUAL SICK LEAVE
UNITED TEAMSTERS FUND
LOCAL 522 PENSION FUND
MISCELLANEOUS PROVISIONS
ADJUSTMENT OF DISPUTES
THE UNION AS THE PARTY AT INTEREST
CHECKOFF
GENERAL PROVISIONS
UNION SIGNS
FIXED FINANCIAL AGREEMENTS
LIQUIDATION
SUCCESSORS AND ASSIGNS
SAVINGS CLAUSE
MANAGEMENT RIGHTS
EFFECTIVE DATE   1
  4
  4
  5
  5
  6
  6
  8
  9
10
12
12
14
16
18
18
19
20
22
23
23
26
27
27
27
27
28
28


           AGREEMENT made this 24th day of October, 2004, by and between
PHARMACEUTICAL FORMULATIONS, INC., 460 Plainfield Avenue, Edison, New Jersey,
hereinafter called the "EMPLOYER" and LOCAL 522 AFFILIATED WITH INTERNATIONAL
BROTHERHOOD OF TEAMSTERS, OF NEW JERSEY AND THE GREATER METROPOLITAN AREA,
hereinafter called the "UNION", for and on behalf of itself, the employees now
employed and hereafter to be employed by the Employer and collectively
designated as employees.

W I T N E S S E T H:

           WHEREAS, the Employer recognizes the Union aforesaid as the only
Union representing its employees, and agrees to deal collectively only with the
Union:

           NOW, THEREFORE, In consideration of the mutual covenants, promises
and agreements herein contained, the parties do hereby agree as follows:

1.     RECOGNITION AND UNION SHOP

           A. The Employer recognizes the Union as the only Union representing
all its employees, (excluding professional employees, quality control employees,
office and clerical employees, guards, boiler maintenance employees, part-time
employees, and supervisors as defined in the Labor Management Relations Act),
and agrees to deal collectively only with this Union for and on behalf of its
employees. The Employer agrees to recognize and deal with such representatives
of the Union as the said Union may elect or appoint. The Employer will not enter
into individual agreements of any kind with any employee. It shall be a
condition of employment that all employees of the Employer covered by this
Agreement, who are members of the Union on the execution date of this Agreement
or the effective date, whichever is later, shall remain members in good standing
and those who are not members on the execution date or the effective date, of
this Agreement, whichever is later, shall on the thirtieth day following the
execution date, or the effective date of this Agreement, whichever is later,
become and remain members in good standing in the Union. It shall also be a
condition of employment that all employees covered by this Agreement, and hired
on/or after its execution date, or the effective date, whichever is later,
shall, on the thirtieth day following the beginning of such employment, become
and remain members in good standing in the Union.

          Upon written notice from the Union, the Employer will deduct from the
wages of the employees covered by this Agreement all Union membership dues,
initiation fees, and any other item(s) that may become due and payable to the
Union by employees covered by this Agreement, as authorized, upon condition that
at the time of such notice, the Union shall furnish the Employer with a written
authorization executed by the employee. The Employer and the Union shall each
notify the other party of any revocation of such authorization received by it.

          The authorization shall not be irrevocable for a period of more than
one (1) year, or beyond the termination date of this Agreement. The Employer
shall deduct Union initiation fees in equal installments over a seven (7) week
period beginning with the week following receipt of notice and employee
authorization to make such deductions, but in no case will such deductions be
made before the thirty-first (31st) day of employment. If employment is
terminated for any reason before the full initiation fee has been deducted the
Employer shall deduct from the employee's final paycheck, providing the Employer
is aware that the employee's employment has terminated, any balance still owing,
except that such deductions shall be limited to the amount of net pay due the
employee. Collection of any amount still owing after the employee's final
payroll check shall be the responsibility of the Union.

          The Employer shall deduct Union membership dues once each month
beginning with the amount in which employment has exceeded thirty (30) days,
provided that the Employer has received notice and employee authorization for
the deduction. There shall be no proration of Union membership dues regardless
of how many days an individual has been employed during any month. The Employer
will deduct all unpaid Union membership dues from an employee's final payroll
check, provided the Employer is aware that the employee's employment has
terminated, and except that such deduction shall be limited to the amount of net
pay due to the employee. Collection of any amount still owing after the
employee's final payroll check shall be the responsibility of the Union. The
Employer reserves the right to make deductions from employees covered by this
Agreement for payroll taxes, mandatory insurance programs, wage garnishments,
payable to the Employer by the employee.

          The failure of any person to become a member of the Union at the
required time shall obligate the Employer, upon written notice from the Union to
such effect and to the further effect that Union membership was available to
such person on the same terms and conditions generally available to other
members, to forthwith discharge such person. Further, the failure of any person
to maintain his Union membership in good standing as required herein shall, upon
written notice to the Employer by the Union to such effect, obligate the
Employer to discharge such person.

           B. Employees hired to work a work-week of not more than twenty (20)
hours per week shall be considered part-time. It is specifically understood by
the parties that these employees are not intended to replace bargaining unit
employees, but merely to supplement the work requirement needs of the Employer.

           C. Any additional job classifications not presently existing shall be
covered by this Agreement when they are established except to the extent they
are specifically excluded in Section 1.A above.

2.     NEW EMPLOYEES

           A. Whenever the Employer shall require new employees, he shall first
offer employment to those of his employees who may have been laid off in
accordance with the seniority provisions of this Agreement.

           B. Any new employee shall serve a probationary period of sixty (60)
days before he shall be considered a regular employee. Within one (1) week after
hiring, the Employer shall furnish to the Union a list of new employees covered
by the Agreement. During the sixty (60) day probationary period, an employee may
be discharged at the Employer's option without resort to the grievance
procedure.

3.     SENIORITY

          All persons employed for a period exceeding sixty (60) days shall be
considered a regular employee and shall be entitled to seniority rights. All
layoffs shall be by department and in the inverse order of seniority, i.e., the
last person hired shall be the first person to be laid off. In the event that
this last person hired has accumulated seniority in a previous department, this
person may bump back into their previous position if there is a junior person
there. The Employer agrees to give two (2) day advance notice of lay-off. In the
event that additional employees shall be needed, in a particular department all
persons previously laid off from that department shall be the first person(s) to
be rehired for that department. The Employer will give laid-off employees, if
qualified, first preference over new applicants to apply for openings which
might arise in any other Department covered by this Agreement. Any employee laid
off for a total of one (1) year will be terminated from Company rolls but may
reapply as a new employee when positions become available.

4.     JOB POSTING

          The Employer agrees to post all openings. Employees must have
completed probationary period and be qualified in order to job bid. The Employer
and the Union agree on open bidding, however, the limitation will be two (2)
postings per job and end there. However, any employees so promoted may not bid
for a new job for at least twelve (12) months. Bids will be awarded based on
seniority and experience. A pay grid will be posted where employees can see what
their rate of pay will be at Level I, II and III positions relative to their
date of hire. Employees who job bid will be considered by management in order of
seniority. It shall be at the Employer's discretion to determine whether the
candidate for the position meets the requisite skills required. Jobs so posted
will remain open for bids three (3) days. Should there be no candidates for the
job(s), then the Employer shall follow its normal process in hiring for these
jobs. In the opinion of the Employer, should a candidate so promoted fail to
succeed in the new job, then within sixty (60) days from the promotion the
employee may be transferred back to his or her former position and the Employer
shall be free to follow its normal process in hiring for the job. If a position
is filled by an outside candidate, after consideration of all inside candidates,
and the outside candidate fails to remain employed for 60 days past the date of
the job was originally posted, the newly vacated job does not have to be posted
again. Anytime a job is still open 60 days or more after the date it was first
posted, it must be posted again.

5.     STEWARDS

          The Employer recognizes the right of the Union to designate stewards
and alternates.

          The authority of stewards and alternates so designated by the Union
shall be limited to and shall not exceed the following duties and activities:

           A. The investigation and presentation of grievances in accordance
with the provisions of the collective bargaining agreement.

           B. The transmissions of such messages and information which shall
originate with and are authorized by the Union or its officers, provided such
messages and information have been reduced to writing, or, if not reduced to
writing, are of a routine nature and do not involve work stoppages, slowdowns,
refusal to handle goods or any other interference with the Employer's business.

           C. Stewards and alternates have no authority to take strike action,
or any other action interrupting the Employee's business, except as authorized
by official action by the Union.

           D. The Employer recognizes these limitations upon the authority of
stewards and their alternates, and shall not hold the union liable for any
unauthorized acts in violation of this Agreement.

6.     BASIC CREW

          The Employer agrees to employ continuously twenty-five (25) persons in
his present employ. These shall constitute the basic crew, and shall not be
subject to layoffs at any time.

7.     DISCHARGE AND WARNINGS

           A. The Employer retains the right to discharge for just cause. In the
event of a desire to discharge, the Employer shall notify the Union in writing
in advance of such desire to discharge. In the event of a disagreement between
the Union and the Employer as to such discharge, it shall be submitted to
arbitration according to the provisions of this Agreement. Until such time as a
ruling of the Arbitrator shall be given, employee shall be retained on the job.
However, in the case of drunkenness, smoking, leaving the premises without
permission, habitual lateness and habitual absenteeism, stealing, involvement
with drugs, gambling, loan sharking, violation of Company policies, and direct
insubordination, the Employer may discharge the employee, subject to the Union's
right to submit the matter to arbitration. Immediate discharge may occur upon
violation of Food and Drug regulations. Employer will post on bulletin board or
distribute all regulations.

           B. A discharged or suspended employee must advise the Union in
writing, within four (4) working days after receiving notification of such
action against him, of his desire to appeal the discharge or suspension. Notice
of appeal from discharge or suspension must be made to the Employer as
prescribed in Section 14, Adjustment of Disputes except in the case of a
discharge either party may request immediate arbitration.

           C. The Employer will notify a Union steward in writing whenever a
first or subsequent warning is given to an employee.

           D. A written warning shall be removed from an employee's personal
file eleven (11) months after the date of the infraction as long as the employee
has incurred no additional written warnings of any kind for the eleven (11)
month period. Otherwise that written warning will remain in the employee's file
until there has been an eleven (11) month period in which the employee has not
received an additional written warning of any kind. Each written warning shall
be treated separately in computing the eleven (11) month period. Disciplinary
actions are to be issued as follows:

1.
2.
3.
4. Verbal Warning.
First written warning.
Second written warning (including up to a three (3) day suspension without pay).
Termination.


Employer may accelerate discipline in appropriate cases where the action of the
employees, are significantly detrimental to employer in regard to safety,
quality and cost.

8.     HOURS

           A. The regular working hours shall be a full week of forty (40) hours
a week for forty (40) hours pay, eight (8) hours per day, five (5) days per
week, Monday to Friday, inclusive. The working hours shall start not earlier
than 6:00 a.m. for the First Shift, not earlier than 3:30 p.m. for the Second
Shift and not earlier than 11 p.m. for the Third Shift. The hours of daily
employment shall be consecutive and may be interrupted for one-half (1/2) hour
for lunch. In addition there shall be two (2) paid fifteen (15) minute breaks
which shall be considered as time worked.

           B. Should any employee work more than forty (40) hours in any one
week, he shall be paid for such overtime at the rate of time and one-half.
Vacation, holiday, and/or paid sick day(s) which are approved by the Company
under the Agreement shall be counted within the work week to determine overtime.

           C. Sunday, if worked, shall be a double-time day.

           D. Any employee working on a holiday shall be paid double-time for
the hours worked, plus holiday pay.

           E. When an employee works an extended shift (overtime) the Employer
shall allow, at the option of those employees working such overtime, an unpaid
five (5) minute break before the extended (overtime) portion of the shift
begins. However, all employees performing crew work must choose the same option.
All employees who take the five (5) minute unpaid break shall have five (5)
minutes deducted from their time cards.

           F. When an employee works an extended shift (overtime) of at least
four (4) hours in one day, that employee will be given a paid fifteen (15)
minute break after four (4) hours of overtime work provided the employee works
at least an additional fifth (5) hour commencing after the break.

           G. All employees shall be required to work up to two (2) hours
overtime per day during the Monday through Friday work week if requested by the
Employer. Employer will make all reasonable efforts to give (2) hours notice.
Employees shall be required to work up to eight (8) hours on a Saturday of any
work week when said employee has been given notice by the close of business on
the Thursday preceding the Saturday overtime date. Employer will make all
reasonable efforts to give Thursday notice.

           H. The Union agreed to the Employer hiring up to twenty-five (25)
part-time employees to work a maximum of eighty (80) hours per month. After May
15, 1984, there will be no lay-offs of present employees while part-timers are
employed. Qualified full-time employees on layoff must be offered an open
position first before part-timers are hired for that position. The part-timers
will not be Union members and shall be added to the excluded list of employees
in Section 1, Paragraph A.

           I. The Union and the Company agree to meet and discuss terms of any
changes in hours of operation, on a need-to-do basis in the need-to do areas. A
subcommittee will be formed to discuss and agree to terms and changes in the
hours provision of this contract. A subcommittee shall be made up of at least
one person from each affected department. Any changes must be agreed upon by
both parties before implementing.

9.     WAGES

           Employees hired as of October 24, 2004:


                                LEVEL I              LEVEL II            LEVEL III
                                -------              --------            ---------
Starting Rate                   $ 8.40                $ 8.60               $9.75

12 Months                         9.40                  9.60               10.25

24 Months                        10.45                 10.65               10.80




                                 MECHANIC HOURLY RATE

                    Trainees                  $  11.35 - 11.85

                    Class "C"                    11.81 - 13.10

                    Class "B"                    13.03 - 14.51

                    Class "A"                    14.45 - 17.75


           Electronic Technician shall receive a minimum starting rate of $21.00
per hour and is to receive all across the board increases.

           1. Establish a higher range class A1 for the mechanics only, which
the Company will recognize as a working foreperson, to limit 1 working
foreperson per department.

           A. General Increases: Effective October 24, 2004, all employees on
the payroll will receive an increase of forty-five cents (.45 cents) per hour.
Effective October 24, 2005, all employees on the payroll will receive an
increase of forty-five cents (.45 cents) per hour. Effective October 24, 2006,
all employees on the payroll will receive an increase of forty-five cents (.45
cents) per hour.

           B. Employees hired prior to October 24, 1995 who work on the second
shift shall receive a shift differential of ten (10) percent of their present
wage rate. Employees hired prior to October 24, 1995 shall receive a shift
differential of fifteen (15) percent of their present wage rate for working on
the third shift. These rates are computed as of October 24, 1995. No additional
wages earned will be used in computing shift differential pay. The above
differential pay for both shifts is computed on the maximum salary earned as of
October 24, 1995. The differential shall be included in determining all benefits
due to employees. Employees hired after October 24, 1995 shall receive
shift-differential pay in accordance with the following schedule: second shift
to receive $.25 cents per hour for each hour worked and the third shift to
receive $.55 cents per hour for each hour worked.

           C. Group Leaders and/or Lead-person as designated by Management shall
receive at least twenty-five cents (25 cents) per hour more then the highest
rate of any worker in the group. In determining the highest rate paid in a
department, the rate (before addition of the twenty-five cents (25 cents)
differential) of the individual designated Lead-person or Foreperson shall be
considered. However, Red Circle (or Hempstead) rates shall not be considered in
computing the highest department rate unless the person designated Lead-person
or Foreperson has a Red Circle (or Hempstead) rate.

           D. Working Foreperson as designated by Management shall receive at
least fifty cents (50 cents) per hour more than the highest rate of any worker
in his group and at least twenty-five cents (25 cents) per hour more than the
Group Leader or Lead-persons. In determining the highest rate paid in a
department, the rate (before addition of the twenty-five cents (25 cents) or
fifty cents (50 cents) differential) of the individual designated Lead-person or
Foreperson shall be considered; however the newly created classification of
electronic technician will not be considered. However, Red Circle (or Hempstead)
rates shall not be considered in computing the highest department rate unless
the person designated Lead-person or Foreperson has a Red Circle (or Hempstead)
rate.

           E. The minimum starting rate shall be at all times at least fifteen
cents (15 cents) per hour higher than any applicable State or Federal minimum
wage.

           F. Employees who were transferred from the Hempstead location shall
continue to receive at least the same wage rates they received at Hempstead,
with the addition of the progression provided above.

           G. The Company agrees to mechanics tool replacement provided broken
tool is returned.

           H. Based on prior experience or training newly hired employees may be
brought in at a pay scale commensurate with that experience or training level.
External candidates may not be hired at a rate of pay that exceeds 95% of the
highest paid person at their level in the same department. Before looking to
outside candidates to fill a position that requires a certain level of
experience or training, consideration will be given to training internal
candidates when appropriate.

10.     CLASSIFICATIONS AND TITLES

          Job descriptions will be developed to broadly define what type of work
is performed in Level I, II and III positions. Job descriptions will also be
developed for any position that has a pay differential in the contract, i.e.
working foreperson, machine operator mechanic, electronic technician. To be
implemented within a six (6) month period.

11.     HOLIDAYS

           A. The Employer agrees to pay his employees eight (8) hours pay
and/or wages for the following holidays, irrespective of the day on which it
falls, as if they worked thereon, providing the employee has worked the full day
before and the full day after the holiday. However, if an employee does not work
the day before and/or after a holiday due to illness, the Employer will consider
such sick day(s) as a day worked for the purposes of this section if, and only
if, the employee provides the Employer with a bona fide Doctor's note covering
the day(s) of illness. In addition, a pre-scheduled vacation day, or paid sick
day just before or after a holiday shall be considered a day worked for purposes
of this section if the employee worked the day before and after the combined
holiday, vacation and paid sick day.

          The designated holidays are:

NEW YEAR'S DAY
MARTIN LUTHER KING DAY
PRESIDENT'S DAY
GOOD FRIDAY
MEMORIAL DAY
JULY 4TH
LABOR DAY
THANKSGIVING DAY
DAY AFTER THANKSGIVING DAY
ONE (1) WORKING DAY BEFORE OR AFTER CHRISTMAS (as mutually
agreed to by the Employer and the Union)
CHRISTMAS DAY


           Holiday days are limited to a maximum of eleven (11) days per year
per employee.

           B. If any employee reporting for the usual day's work is, for reasons
other than an act of God, emergency conditions including, but not limited to
state of emergency, act of war, unsafe travel conditions, snow storm or power
failure of any equipment, or any situation in which management deems the
employees' welfare is jeopardized, is prevented from working or laid off without
having received previous notice no later than quitting time of the previous work
day by the Employer, then in that event, the employee shall receive his or her
pay for four (4) hours in accordance with the employee's weekly earnings. Work
time missed in such an event shall not be paid, but counted as time worked for
the computation of overtime for that week, for any employee who was scheduled to
work.

           C. Any working day the firm closes for business, except for reasons
enumerated in 10B above, each employee shall be paid his/her normal hourly wage
for eight (8) hours.

           D. If a holiday falls on a weekend it will be at the discretion of
Management whether to celebrate it on Friday or Monday immediately before or
after that weekend. Holiday schedules will be announced a year in advance.

12.     VACATIONS

           A. All employees shall have their annual vacation entitlement
calculated each year based on their hire date and accrued work time excluding
any unpaid absences of 30 days or more. Such absences will be administered by
pro-rating annual vacation entitlement time for only those full months actually
worked. All employees who shall have been employed for the following periods of
time as of their anniversary dates will be entitled to the vacation indicated:


         LENGTH OF EMPLOYMENT:
         --------------------

         One (1) Year or more                               One (1) week vacation

         Two (2) years or more                              Two (2) weeks vacation

         Four (4) years or more                             Two (2) weeks and one (1) day

         Six (6) years or more                              Two (2) weeks and two (2) days

         Seven (7) years or more                            Two (2) weeks and three (3) days

         Eight (8) years or more                            Two (2) weeks and four (4) days

         Nine (9) years or more                             Three (3) weeks vacation

         Ten (10) years or more                             Three (3) weeks and one (1) day

         Eleven (11) years or more                          Three (3) weeks and two (2) days

         Twelve (12) years or more                          Three (3) week and three (3) days

         Thirteen (13) years or more                        Three (3) weeks and four (4) days

         Fifteen (15) years or more                         Four (4) weeks


          All of the above vacations will be paid in accordance with the request
made on the Union vacation form.

           B. The vacation period, during which those eligible for vacation
shall take their vacation, between July and August of each year or a period
mutually agreed to by the Employer and the Union.

           C. The Employer shall designate the date of vacation during the
period commonly used for summer vacations and notify the employee no less than
two (2) weeks in advance of vacation date for such employee. He shall not,
without the consent of the employee, change such date. Those employees who have
received a longer vacation with pay in the past shall continue to receive the
same vacation.

           D. All employees who are entitled to three weeks or less must take
their vacation and will not be paid in lieu of vacation for any reason. In
addition, all employees who do not take their vacation during the normal
vacation period must take their vacation before their next anniversary date. No
vacation anniversary will be deemed earned or partially earned before an
employee's anniversary date each year.

           E. Employees will be allowed to take up to four (4) consecutive weeks
of vacation subject to the approval of their manager.

           F. Unused vacation time in excess of three weeks will be paid out to
employees if a written request is received and approved by management three
months before the employee's anniversary date. Excess vacation will be paid out
upon employee's anniversary date, not the end of the year.

           G. The employer will give a minimum of up to 60 days notice before
the annual shutdown in July, to allow employees to make arrangements for
vacation.

           H. The Employer agrees that during shutdown employees can use sick or
vacation time or take the time as unpaid. Any employee required to work during
shutdown will work first shift.

13.     ANNUAL SICK LEAVE

           A. The Employer shall be required to grant an annual sick leave with
pay to employees hired prior to October 24, 1998 covered by this Agreement
according to the following schedule:


LENGTH OF EMPLOYMENT                                        ANNUAL PAID SICK LEAVE
--------------------                                        ----------------------

LESS THAN 60 DAYS                                                  0 DAYS

2 MONTHS BUT LESS THAN 8 MONTHS                                    1 DAY

8 MONTHS BUT LESS THAN 12 MONTHS                                   2 DAYS

1 YEAR BUT LESS THAN 3 YEARS                                       3 DAYS

3 YEARS BUT LESS THAN 4 YEARS                                      4 DAYS

4 YEARS BUT LESS THAN 5 YEARS                                      5 DAYS

5 YEARS BUT LESS THAN 6 YEARS                                      6 DAYS

6 YEARS BUT LESS THAN 7 YEARS                                      7 DAYS

7 YEARS BUT LESS THAN 8 YEARS                                      8 DAYS

8 YEARS BUT LESS THAN 9 YEARS                                      9 DAYS

9 YEARS BUT LESS THAN 10 YEARS                                     10 DAYS


           Employees hired after October 24, 1998 shall receive sick days in
accordance with the following schedule:


LENGTH OF EMPLOYMENT                                         ANNUAL PAID SICK LEAVE
--------------------                                         ----------------------

LESS THAN 60 DAYS                                            0 DAYS

60 DAYS TO 1 YEAR                                            1 PAID DAY, 2 UNPAID DAYS

1 YEAR BUT LESS THAN 3 YEARS                                 2 PAID DAYS, 1 UNPAID DAY

3 YEARS BUT LESS THAN 4 YEARS                                3 DAYS

4 YEARS BUT LESS THAN 5 YEARS                                4 DAYS

5 YEARS BUT LESS THAN 6 YEARS                                5 DAYS

6 YEARS BUT LESS THAN 7 YEARS                                6 DAYS

7 YEARS OR MORE                                              7 DAYS


           Court appearances, emergency room visits, and hospital stays will be
excused under the attendance policy, with proper documentation provided
(official court document or invoice from hospital).

           B. Each employee shall be entitled up to five (5) days off with pay
in order to attend the funeral in the event of a death of his/her spouse,
mother, father or child.

          Each employee shall be entitled to three (3) days off with pay in
order to attend the funeral in the event of a death of his/her brother, sister,
brother-in-law, sister-in-law, mother-in-law, father-in-law, grandparents, or
grandchildren.

           Employees not attending funeral because of travel distance will be
entitled to three days off with pay in the event of death of his/her immediate
family which is limited to mother, father, brothers, sisters, and children.
Documentation must be presented in order to receive pay for the time off.

           C. Sick leave not used to be paid on the employee's anniversary date.

           D. Jury-Duty - The Employer shall make the employee whole for any
loss of regular wages if an employee is called on Jury Duty.

           E. The Employer reserves the right to request and receive proof of
attendance at Jury Duty.

           F. All employees covered by this Agreement will be paid to the end of
their normal shift for any day on which they leave work early due to an injury
sustained on the job.

14.     UNITED TEAMSTERS FUND

           A. As of December 01, 2004 the Employer agrees to contribute the
amount specified below for each employee covered by this Agreement to the United
Teamsters Fund.



                           SINGLE                                    FAMILY
                           ------                                    ------

1st YEAR         $325.00 per month per member              $525.00 per month per member

2nd YEAR         $350.00 per month per member              $550.00 per month per member

3rd YEAR         $375.00 per month per member              $575.00 per month per member.


          The Employer shall pay single coverage for all single employees with
no dependents. The Employer shall pay family coverage for all family employees
with eligible dependents.

          In the event a single coverage employee becomes married that employee
would become eligible for family coverage. The Employer shall provide and pay
family coverage for said employee.

          The company will continue contributions to the United Teamsters Fund
for all employees on disability for up to three months after the date of their
disability.

           LOCAL 522 PENSION FUND

           B. If required by law, the Union and the Employer shall sit down and
negotiate a Pension Plan.

           MISCELLANEOUS PROVISIONS

           D. Effective immediately the Employer, at its own cost and expense
without making any deductions whatsoever from the employee's wages, shall pay
for and provide accident and sickness disability benefits for its employees as
required under applicable law, and the United Teamsters Fund shall not provide
for such benefits.

           E. The contributions shall be held and managed under the terms and
provisions of agreements and declarations of trusts, the originals of which are
in the office of the said Welfare, Pension and Severance Funds, and all
amendments made thereto, from time to time.

           F. Payment to the fund shall cover the previous month (based on
Employer's accounting calendar) and be remitted within fifteen (15) days at the
end of the previous month at the above listed fund offices. Employer will supply
the fund with a copy of the accounting calendar. Payments to the funds for each
employee will commence with the 31st day of employment. The Employer will be
liable for contributions to the funds in full weekly increments regardless of
the day of the week an employee reaches the 31st day of employment or is
terminated. In addition, full weekly contributions will be made regardless of
how many days during a normal week an employee works. The Employer shall make
contributions to the funds for an employee for thirty (30) days following a
lay-off.

           G. The Employer further agrees to submit with each payment a list of
all employees covered by this Agreement, showing names of each employee, and
such other information as may be required by the above listed funds, to
guarantee the sound and efficient operation of the funds. The above listed funds
and the Union shall have the right to examine, at Employer's regular place of
business, all records of the Employer pertaining to said payments or may
designate a steward to do so. The Employer, upon written demand, shall make
available at Employer's regular place of business to the Union and/or the above
listed funds copies of requested quarterly Social Security Reports and shall
likewise make available to the Union and/or Welfare, Pension and Severance Funds
or its authorized representatives, all wage and other data related to Employer's
obligations under the contract. It is understood and agreed that the Union, the
funds, and their representatives will keep all information and records of the
Employer confidential. In addition, the Employer reserves the right to cover up
or obliterate those portions of its records which it allows the Union, the
funds, and their representatives to examine that pertain to employees not
covered under this Agreement.

           H. Any Employer who is held by an arbitration to be delinquent in the
payment of contributions to any of the above mentioned funds shall pay the
entire fee of said Arbitrator for conducting such arbitration.

           I. Failure to pay on the Arbitrator's award may be cause for strike
action, anything to the contrary notwithstanding.

15.    ADJUSTMENT OF DISPUTES

           A. Any grievance, complaint, controversy or dispute arising under
this Agreement between the Employer and the Union shall be settled in the
following manner.

Step 1: The matter shall be taken first by the aggrieved party and the
Chief Steward or Shop Steward to the immediate supervisor of the aggrieved party
within three (3) working days of its occurrence. The immediate supervisor of the
aggrieved party will, if possible, adjust the grievance immediately. Every
effort will be made in good faith to settle all grievance at this level of
discussion.


Step 2: If the grievance arising at Step 1 is not satisfactorily adjusted within
five (5) working days, then the grievance shall be reduced to writing and
represented within five (5) working days by the aggrieved party and the Chief or
Shop Steward to the immediate Supervisor of the aggrieved party. Both parties
shall make every effort to adjust this written grievance.


Step 3: If the written grievance of Step 2 is not satisfactorily adjusted within
five (5) working days, then the grievance shall be referred within two working
days to the Union representative of the Local Union, and the Personal Director
of the Employer. Both the Employer and the Union may call upon additional
persons at this third step of grievance to offer information and to enter into
deliberation in order to satisfactorily adjust and settle the grievance. Both
parties will make every good faith effort to reach a settlement at this third
step.


Step 4: If no satisfactory adjustment of the grievance can be made within
twenty-one (21) calendar days after it has been so referred, then within thirty
(30) days after the close of the twenty-one (21) calendar days in Step 3, the
case may be referred by either party to arbitration within two (2) calendar days
after a written notice has been given by either side to the other of the
inability to adjust and the intention to refer to arbitration. Such written
notice, as well as any other notice provided for in this Agreement, shall be
given to the Union at its Headquarters, and to the Employer at its place of
business.


           B. The Arbitrator, as hereinabove mentioned, shall be selected by
both sides in mutual agreement. In the event both sides fail to mutually agree
on an Arbitrator, within one (1) calendar day of that failure, either party may
ask the State Board of Mediation or the American Arbitration Association to
appoint an Arbitrator and such appointee shall be the Arbitrator in the matter
involved. The decision of the Arbitrator shall be final and binding upon both
parties and shall be fully enforceable. It is understood that the Arbitrator
shall not have the power to amend, modify, alter, or subtract from this
Agreement or any provisions thereof. It is agreed that time is of the essence,
in any arbitration, and both parties will exert their best efforts to obtain a
speedy decision. The cost of arbitration shall become equally between the
Employer and the Union.

           C. The arbitration procedure herein set forth is the sole and
exclusive remedy of the parties hereto and the workers covered hereby, for any
claimed violations of this contract, and for any and all acts or omissions
claimed to have been committed by either party during the terms of this
Agreement, and such arbitration procedure shall be (except to enforce, vacate or
modify awards) in lieu of any kind and all other remedies, forums at law,
inequities or otherwise which will or may be available to either of the parties.
The waiver of all other remedies and forums herein set forth, shall apply to the
parties hereto, and to all of the workers covered by this contract. No
individual worker may initiate an arbitration proceeding.

           D. There shall be no strike, slowdown, or lockout during the life of
this Agreement.

16.    THE UNION AS THE PARTY AT INTEREST

          The Union shall require the employees to comply with the terms of this
Agreement. The parties agree that the maintenance of a peaceable and
constructive relationship between the Employer and the employee requires the
establishment and cooperative use of the machinery provided for in this contract
for the discussion and determination of grievances and disputes, and that it
would detract from this relationship if the individual employees or groups of
employees would, either as such individuals or groups, seek to interpret or
enforce the contract on their own initiative or responsibility. It is,
therefore, agreed that this contract shall not vest or create in any employee or
group of employees covered either at law, equity, or otherwise, it being
understood and agreed, on the contrary, that all of the rights and privileges
created or implied from this contract shall be enforceable only by the parties
hereto and only in the manner established by this contract.

17.     CHECKOFF

          The Employer agrees to deduct dues, initiation fees, and assessments
from wages of employees in the bargaining unit who provide the Employer with a
voluntary written authorization which shall not be irrevocable for a period of
more than one year, or beyond the termination date of this agreement, whichever
occurs sooner. Such deductions will be made by the Employer from the wages of
employees for each month of the calendar year and will be transmitted to the
Union by the fifteenth (15th) day of the following month.

          In the event no wages are then due the employee, or are insufficient
to cover the required deduction, the deduction for such month shall nevertheless
be made from the first wages of adequate amount next due the employee and
thereupon transmitted to the Union.

          The Employer shall promptly notify the Union in writing of any
revocation of the aforesaid authorization.

          In addition to the regular dues and fees to be remitted to the Union
pursuant to the check-off provisions under this contract, the Employer agrees to
deduct and remit to the Union the administrative dues fee checked-off of the
members wages, which is calculated at the rate of .05 cent/hour for each hour of
compensation paid for up to forty (40) hours per work week. This remittance
shall be made with the remittance for regular dues and fees.

18.     GENERAL PROVISIONS

           A. The Employer shall show no discrimination against or favoritism
among its employees for Union activities or otherwise. This Agreement may not be
modified by any employee or group of employees without the joint written consent
of the Union and the Employer.

           B. The Union's representative may visit the firm's premises for the
purpose of investigating working conditions or conferring with the Employers
employees as long as such visit does not interfere with the Employer's normal
business.

           C. The Employer agrees that before a new work rule is instituted it
will inform the employees and be consistent with its contractual obligations.

           D. Each employee shall be covered by Unemployment Insurance.

           G. The Employer shall provide space for a bulletin board in a
reasonable accessible place for Union notices. There shall be proper dressing
rooms and wash-up place for the employees, and a drinking fountain, away from
bathrooms. A time clock shall be installed.

           H. The Employer will permit a leave of absence for any employee
elected or appointed to a full-time position on the Union's staff. The leave
will be limited to one (1) per year. Such leave of absence shall continue in
effect throughout the period of said employee's term of service, without loss of
status of employment or seniority.

           G. Any employee who is drafted or volunteers or serves not more than
one period in the Armed Forces of the United States or its subdivisions, shall,
upon completion of such service or training, be restored to the exact status,
including any general wage increase that he would have had if his employment had
not be interrupted.

           H. The Employer shall not require, request or suggest that an
employee take a polygraph or any other form of lie detector test.

           I. Struck Goods - It shall not be a violation of this Agreement and
it shall not be cause for discharge or disciplinary action of any employee who
refuses to perform as an ally of an Employer or person whose employees are on
strike, and which service, but for such strike, would be performed by the
employees of the Employer or person on strike.

           J. Non-Discrimination Clause - It is the policy of Pharmaceutical
Formulations Inc. to recruit, train, promote and otherwise deal with all
applicants and employees without regard to race, color, religion, sex, national
origin, age, physical or mental disability pursuant to the Americans with
Disabilities Act of 1990, as applicable, or status as a Vietnam-era Veteran or
qualified disabled veteran, except where age and sex are bona fide occupational
qualifications or where disability is a bona fide disqualification. Hiring and
promotional decisions and opportunities for personal development will continue
to reflect our commitment to further the principles outlined above. PFI Is an
Equal Opportunity Employer, M/F/H/V.

           K. The Employer and the Union agree that there will be no
discrimination by the Employer or the Union against any employee because of his
or her membership in the Union or because of any employee's lawful activity
and/or support of the Union.

           L. SAVINGS BOND PLAN - Upon the individual authorization from the
employee, the Employer shall deduct the sum of 0.14 cents\hour ($25.00) per
month from the wages of the employee to be used to purchase U.S. Savings Bonds.
The Employer will not contribute in this program but will however, at its own
expense handle all purchases and bookkeeping relating to the Savings Bond
purchase plan.

           M. DRUG-TESTING - Guidelines of the Federal Government shall prevail.

           N. The company will supply warm jackets for all warehouse employees,
building maintenance and day shift house-keeping.

           O. 401K Plan - The company will provide a 401(k) Plan to include a 50
cents on the dollar match with a maximum of 2% company contribution to an
employee 4% contribution with administrative costs will be paid by the Employer.

           P. SAFETY SHOES - Beginning mid 1999 the Employer agrees to provide
reimbursement ($50.00) annually for approved safety work shoes to a select group
of employees (approximately 50 in number). Additionally, the Company will
provide necessary boots for Pharmacy, Coating and Compression Department
washroom personnel, plus operators in the Coating Department.

           Q. Severance Pay - In the event of a permanent shutdown severance pay
will be granted according to the schedule shown below. In the event of a
permanent layoff, severance pay will be issued once the layoff has been deemed
permanent. A permanent layoff is defined as a layoff in which an employee is
laid off due to lack of work for 12 consecutive months without a recall or 45
days of more. If an employee is recalled for more than 45 days the 12 month
period will restart. The schedule is as follows:

1 week of pay for 5 years but less than 10 years.

3 weeks of pay for 10 years but less than 15 years.

4 weeks of pay for 15 years or more.


19.     UNION SIGNS

          The Employer agrees that it will display on its various trucks and in
its establishment, ten (10) Union signs to be supplied by the Union, Indicating
that the Employer is a Union establishment or that it is signed up with the
Union.

          For the right to use such signs, the Employer shall pay the sum of ten
dollars ($10.00) per sign per year. The signs shall be used only so long as the
Employer is under contractual relations with the Union and is not in violation
of any of the terms and conditions of the Union Agreement.

20.     FIXED FINANCIAL AGREEMENTS

          All wages, salaries, commissions, and other fixed financial
arrangements and benefits of employees in effect at the date hereof or increased
hereafter, shall not be reduced, nor the regular hours of employment be
increased by the Employer, anything contained in this Agreement to the contrary
notwithstanding.

21.     LIQUIDATION

           Should the Employer desire to or voluntarily be forced to liquidate
his business, he must notify the Union at least sixty (60) days in advance and
the employees shall be retained on the job until liquidation is completed.

22.     SUCCESSORS AND ASSIGNS

          This Agreement shall remain operative and binding upon the parties
hereto, their heirs, successors, assigns, administrators, concessionaires, and
others. If, for any reason, the Employer shall change its name or status, it is
agreed that such changes shall in no manner modify or affect the binding
obligations of this Agreement.

23.     SAVINGS CLAUSE

          If any term, provision or condition of this contract is held to be
unlawful, illegal, in violation of law or its enforcement prevented or delayed
by any governmental action, including but not limited to a wage freeze order,
the parties will confer in an effort to agree upon suitable substitutions
therefore and, if they fail to agree, the same shall be considered a grievance
and submitted to arbitration in accordance with the arbitration provision
thereof. The Arbitrator in such arbitration shall be instructed by the parties
hereto that it is their intention that in such event the essence and spirit of
the provisions so held unenforceable or delayed, are desired to be retained to
the extent permitted by law; and the Arbitrator shall further be instructed that
his function shall be limited to choosing proper substitutes for the provisions
held to be unenforceable or delayed from the written proposals submitted to him
by the parties hereto without any power or authority on his part to write any
provisions or amend any of the proposals submitted by either of the parties. The
party demanding arbitration shall submit in writing with the demand therefore
the substitutes it proposes in place of the provisions held to be unenforceable
or delayed unless and until final adjudications shall have been made by a court
or governmental agency of competent jurisdiction in a proceeding or action
involving such provisions. Until such final adjudication the parties shall
continue to perform each and every provision thereof. The cost of any
arbitration under this clause shall be borne equally by the parties.

24.     MANAGEMENT RIGHTS

          The Management of production, and the direction of the working force
is vested exclusively in the Employer, and this shall include, but shall not be
limited to, the right to hire, promote, suspend or demote, discipline or
discharge, to transfer or lay-off because of lack or work or other reasons,
subject to the provisions of this Agreement and the grievance procedure; to
determine the facilities, equipment, or departments of operation, to plan,
arrange and schedule production, to determine what constitutes an efficient
plant practice or operation and to govern all other Management Matters and
functions.

25.     EFFECTIVE DATE

          This Agreement shall go into effect as of October 24, 2004 and shall
continue in full force and effect until the close of business on October 23,
2007, and it shall automatically be renewed from year to year thereafter unless
notification be given in writing by either party to the other, by certified
mail, at least sixty (60) days prior to the expiration of this Agreement that
changes in the Agreement are desired.

           IN WITNESS WHEREOF, the parties have signed this Agreement this 24th
day of October, 2004.

PHARMACEUTICAL FORMULATIONS, INC.


BY:  /s/ Ward Barney                                              

TITLE:  VP     OPS                                                    


LOCAL UNION 522 AFFILIATED WITH
INTERNATIONAL BROTHERHOOD OF
TEAMSTERS


BY:  /s/ Joseph R. Byers                                             

TITLE:   Assistant Trustee                                          
